SUMMARY ORDER

Petitioner-appellant Richard Peters appeals from a judgment of the United States District Court for the Southern District of New York (Batts, J.) denying Peters’s petition for a writ of error coram nobis pursuant to 28 U.S.C. § 1651. We assume the parties’ familiarity with the underlying facts and procedural history of the case, as well as with the issues presented on appeal.
The district court correctly concluded that it lacked subject matter jurisdiction to grant Peters’s petition because he sought the writ to attack two state court convictions. See Finkelstein v. Spitzer, 455 F.3d 131, 133-34 (2d Cir.2006) (holding that district courts lack subject matter jurisdiction to issue writs of error coram nobis to set aside judgments of state courts). Further, Peters is not entitled to habeas relief under 28 U.S.C. § 2254 because he was not “in custody” within the meaning of the statute at the time he filed his petition. See 28 U.S.C. § 2254(a); Lackawanna County Dist. Attorney v. Coss, 532 U.S. 394, 401-02, 121 S.Ct. 1567, 149 L.Ed.2d 608 (2001). Although Peters asks us to revisit these precedents, this panel lacks authority to overturn precedent from either the Supreme Court or another panel of this Court. See, e.g., United States v. Santiago, 268 F.3d 151, 154, 155 n. 6 (2d Cir.2001). Peters’s remaining contentions that the district court erred by (1) denying his request for a subpoena, (2) failing to consider his proffered three volume record appendix, and (3) failing to hold a writ hearing are without merit because the district court lacked the ability to grant the relief sought by Peters.
For the foregoing reasons, the judgment of the district court is AFFIRMED.